—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, inter alia, of burglary in the second degree. We conclude that defendant was not denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 146-147). Defendant failed to demonstrate that there was no legitimate explanation for counsel’s strategy to concede defendant’s possession of stolen property while contesting defendant’s involvement in the burglary (see, People v Ellis, 81 NY2d 854, 856-857; People v Garcia, 75 NY2d 973, 974). We have reviewed defendant’s remaining arguments and conclude that they are lacking in merit. (Appeal from Judgment of *998Oneida County Court, Merrell, J.—Burglary, 2nd Degree.) Present—Green, J. P., Pine, Wesley, Davis and Boehm, JJ.